

117 HRES 219 IH: Expressing the sense of the House of Representatives that the United Nations should forthwith take the procedural actions necessary to amend Article 23 of the Charter of the United Nations to remove the People’s Republic of China as a permanent member of the United Nations Security Council.
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 219IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Bilirakis submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the United Nations should forthwith take the procedural actions necessary to amend Article 23 of the Charter of the United Nations to remove the People’s Republic of China as a permanent member of the United Nations Security Council.Whereas the United Nations Security Council is charged with maintaining peace and security among the nations of the world;Whereas the United Nations Security Council currently has five permanent members;Whereas the primary responsibility of the United Nations Security Council is the maintenance of international peace and security with the least diversion for armaments of the world’s human and economic resources;Whereas the preamble of the Charter of the United Nations states that we the peoples of the United Nations determined to reaffirm faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small and to practice tolerance and live together in peace with one another as good neighbors;Whereas the People’s Republic of China has grossly violated these values in their treatment of minorities within the People’s Republic of China, such as the Uyghur people and Tibetans;Whereas Hong Kong was a beacon of democracy, economic progress, and human development while maintaining separate governing and economic systems from that of mainland China under the principle of one country, two systems;Whereas the People’s Republic of China’s continued intervention in Hong Kong, including the controversial national security laws for Hong Kong passed by the National People’s Congress on May 28, 2020, further threatens the fundamental human rights and freedoms guaranteed to the people of Hong Kong; andWhereas the People’s Republic of China lack of transparency and handling of the COVID–19 pandemic resulted in significantly greater lives lost and worldwide economic ruin: Now, therefore, be itThat it is the sense of the House of Representatives that the United Nations should forthwith take the procedural actions necessary to amend Article 23 of the Charter of the United Nations to remove the People’s Republic of China as a permanent member of the United Nations Security Council.